DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s response is acknowledged and appreciated.  The amendment to claim 12 corrects and overcomes the 35 U.S.C. 112 rejection.  Applicant argues that the Durand reference does not teach or suggest a transverse framework as recited in claim 1.  Applicant indicated that Durand teaches two submodules (items 52/54) that are arranged symmetrically on either side of a longitudinal axis or vertical midplane P and that in contrast, Applicant’s disclosure defines a transverse midplane perpendicular to a longitudinal axis and that the avionics bay comprises a transverse framework.  In response, Examiner asserts that although a portion of the avionics structure (i.e. submodules) is/are arranged longitudinally to opposite sides of the aircraft longitudinal axis, a “framework” portion of the avionics structure extends transversely with framework pieces extended perpendicular to the longitudinal axis of the aircraft (see figures 2 and 3.  Accordingly, Examiner asserts that the Durand structure includes the claimed transverse components.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand et al. (U.S. Patent 9,359,084).

In regards to claim 1, disclose an aircraft comprising:
an avionics bay separated from a second bay by a rear boundary and a transverse framework for the avionics bay, the avionics bay being delimited by a primary structure and a floor.  As depicted in figures 2, 3 and 6a, Durand teaches an avionics bay structure with floor directly above and aircraft fuselage frame below, and wherein the transverse framework comprises:
vertical connecting rods, positioned in a first transverse plane, which each comprise, at an upper end, a first connection connected to an anchor point provided in the floor and, at a lower end, a second connection connected to an anchor point provided in the primary structure.  Durand teaches connecting members (items 100a, 100b) that attach to the under portion of the floor and at the opposed end, attach to the fuselage at points P3 and P4.,
first horizontal transverse members, connecting the vertical connecting rods in pairs, and positioned in the first transverse plane.  Figure 2 of Durand shows transverse members connecting pairs of item 100a/100b (items 94).  Note that these structural components constitute portions of the avionics bay as transitions between floor and bay;
vertical uprights, positioned in a second transverse plane spaced away from the first transverse plane (items 102a/102b),
Durand teaches multiple transverse structural members positioned in the second transverse plane, but fails to explicitly teach second horizontal transverse members that are connecting the vertical uprights in pairs.  However, Durand teaches multiple planar crossing structural beams and it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide horizontal transverse members at In re Japikse, 86 USPQ 70;
horizontal longitudinal members oriented perpendicular to the first transverse plane, connecting the vertical connecting rods and the vertical uprights in pairs (items 86a-d),
wherein the vertical connecting rods, the vertical uprights, the first and second transverse members and the longitudinal members are arranged in such a way that the transverse framework forms a mesh structure with square and/or rectangular mesh cells.  The claimed components are linked together in the Durand invention to form rectangular sections.

In regards to claim 2, Durand discloses that at least certain mesh cells of the transverse framework comprise oblique reinforcers so as to obtain a latticework structure.  Durand teaches “sloping stiffeners” (items 101) constituting “oblique reinforcers”.

In regards to claim 3, Durand discloses that at least some of the oblique reinforcers are positioned at longitudinal vertical mesh cells and are inclined downwards and towards the first transverse plane.  The reinforcers of Durand are positioned downward.

In regards to claim 4, Durand discloses that the transverse framework comprises inclined hangers each connecting a vertical connecting rod and a vertical upright.  Items 101 are inclined portions of the framework and go between or connect the connecting rods and vertical uprights.

In regards to claim 6, Durand discloses that the transverse framework comprises at least one shelf board positioned on at least one of the horizontal mesh cells and forming a shelf.  Portions of the transverse framework of the Durand avionics bay are positioned with shelves including a “shelf board” (“racks”, items 64).

In regards to claim 8, Durand discloses that the first and second transverse members positioned between two consecutive vertical longitudinal planes are configured to be removed so as to split the transverse framework into two subassemblies. Durand teaches that the avionics bay is comprised of submodules (items 52 and 54) and portions are removable between the modules. 

In regards to claim 9, Durand discloses that the first transverse plane of the transverse framework is positioned perpendicular to a longitudinal direction of the aircraft, at the rear boundary.  The plane connecting the connecting rods of the Durand avionics bay is positioned perpendicular to the longitudinal direction of the aircraft.

In regards to claim 12, Durand discloses that the avionics bay comprises two longitudinal rows of avionics racks parallel to the longitudinal direction and arranged .

Allowable Subject Matter
Claims 5, 7, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 5, the closest prior art fails to teach or make obvious, including all the limitations of claim 5, the base claim and any intervening claims, that some of the inclined hangers are connected to the vertical uprights in such a way as to clear part of the top horizontal support facing towards the second transverse plane.   With respect to claim 7, the closest prior art fails to teach or make obvious, including all the limitations of claim 7, the base claim and any intervening claims, that the one sliding connection is configured to allow said equipment translational movement in a direction perpendicular to the first transverse plane with respect to the transverse framework.   With respect to claim 10, the closest prior art fails to teach or make obvious, including all the limitations of claim 10, the base claim and any intervening claims, that the transverse framework comprises a pressure bulkhead bearing against the vertical connecting rods and providing sealing between the avionics bay and the second bay.

Summary/Conclusion
Claims 1-4, 6, 8, 9 and 12 are rejected and claims 5, 7, 10 and 11 are objected to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641